— Appeal from an order of the Monroe County Court (Richard A. Keenan, J.), entered April 3, 2007. The order affirmed a judgment of the Rochester City Court (Teresa D. Johnson, J.), dated September 21, 2006 in favor of plaintiff in a small claims action.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Memorandum: Defendant appeals from an order affirming City Court’s judgment in favor of plaintiff in this small claims action. Contrary to defendant’s contention, we conclude that “substantial justice has . . . been done between the parties according to the rules and principles of substantive law,” and thus we affirm (UJCA 1807; see generally Sten v Desrocher, 8 AD3d 915 [2004]; Coppola v Kandey Co., 236 AD2d 871 [1997]). Present — Martoche, J.P, Smith, Centra, Peradotto and Pine, JJ.